 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,

        vs.                                       No. 3:20-cr-00100-SLG-MMS
 CORNELIUS AARON PETTUS,

                      Defendant.


                  DECLARATION OF AUSA JAMES KLUGMAN

Pursuant to L.Civ.R. 7.3(j)(4)(A), applicable in this case by operation of L.Crim.R. 1.1(b),

I, James Klugman, declare as follows:

   1. I am the Assistant United States Attorney assigned to this case.

   2. My practice has been to make a series of filings after a case has been set for trial,

       when it appears that the trial will in fact proceed. These filings include a trial brief,

       proposed jury instructions, proposed voir dire, and motions in limine. My

       experience is that the defense bar generally makes filings on a similar schedule. In



     Case 3:20-cr-00100-SLG-MMS Document 32-1 Filed 08/31/21 Page 1 of 2
       unusually complex cases these filings might take place a few weeks before trial, but

       it is not uncommon for them to be filed one to two weeks before trial in more routine

       matters.

   3. Although the motion in limine at issue here was filed significantly in advance of

       trial, because it was not a motion within the ambit of Fed. R. Crim. P. 12, I made

       the decision to treat it as a motion in limine and to respond shortly before trial, once

       the trial date was firmly established and it was clear that the case was, in fact, going

       to proceed to trial.

   4. I should have clarified this understanding with the court at one of the many hearings

       that have taken place. I regret the inconvenience that my failure to do so has caused

       the court and opposing counsel.

   5. I conferred with defense counsel Clinton Campion after receiving the court’s order.

       He informed me that he did not oppose the court’s consideration of the

       government’s arguments on the merits of admitting the disputed evidence.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge.

RESPECTFULLY SUBMITTED August 31, 2021 at Anchorage, Alaska.

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant United States Attorney
                                           United States of America




U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 2 of 2
     Case 3:20-cr-00100-SLG-MMS Document 32-1 Filed 08/31/21 Page 2 of 2
